Title: From Benjamin Franklin to Samuel Cooper, 8 April 1782
From: Franklin, Benjamin
To: Cooper, Samuel


Dear Sir,
Passy, April 8. 1782.
The Prince de Broglie, Son of the Marechal Duc de Broglie has desired of me a few Letters of Introduction. With regard to Boston I cannot do better than to present him to you, who have a Pleasure in showing Civilities to Strangers of Merit, & who can introduce him to the principal Persons civil & military of your State. You already love with reason the French Nation; you will find more Reason for loving them, the more Opportunities you have of conversing with their Nobless who have had a good Education, and know the World. This Gentleman has a most amiable Character, loves America & the Cause of Liberty, & is happy in the Thought of going to fight in defence of it. I have no Doubt that his Reception in New-England will be such as to increase rather than diminish the Esteem & affection he bears towards us. With great and sincere Respect. I am ever, Dear Sir, Your most obedient & most humble Servant.
  Your fine Boy is well & goes on well at Geneva.
    Dr. Cooper.
